TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00148-CV



                                      In re Jose Isaac Reyes


                    ORIGINAL PROCEEDING FROM HIDALGO COUNTY



                             M E M O R AN D U M O P I N I O N


               Relator Jose Isaac Reyes petitions for a writ of mandamus concerning a habeas corpus

application in a Hidalgo County district court. However, Hidalgo County is not within this

Court’s territorial jurisdiction. See Tex. Gov’t Code Ann. §§ 22.201(d) (West Supp. 2012) (listing

twenty-four counties in Third Court of Appeals’s district), 22.221(b) (West 2004) (authorizing

appellate courts to issue writs of mandamus within its district).

               The petition for writ of mandamus is dismissed for want of jurisdiction. See Tex. R.

App. P. 52.8(a).




                                              __________________________________________

                                              Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Filed: March 13, 2013